Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant's election with traverse of Group I in the reply filed on 05/13/2022 is acknowledged.  The traversal is on the ground(s) that the restriction based on unity does not apply.  This is not found persuasive based on the amended restriction requirement below; however, claims 18-20 have been rejoined in the election of invention I. 
The requirement is still deemed proper and is therefore made FINAL.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 18-20, drawn to an anode-free solid-state battery, classified in H01M10/4235.
II. Claims 8-17, drawn to a method of making an anode-free solid-state battery, classified in H01M50/461.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as one where the anti-dendrite layer is the electrolyte, in the form of a solid electrolyte layer or liquid injected into the separator that does not include a lithium-gel whereas the method claims the anti-dendrite layer on a gel, the product of invention I can have the electrolyte be the anti-dendrite layer. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, inventions have acquired a separate status in the art due to their recognized divergent subject matter, and/or the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The claimed invention requires an interfacial bonding layer, which is not included in a majority of the drawings.
Claim Interpretation 

	Claim 1 recites “anode-free…”. For the purpose of compact prosecution anode-free will be interpreted as a battery having no separate active material layer formed on the anode current collector before initial charging and discharging. However, it is noted that the battery does in fact have an anode, which is a necessary component of a battery.
	Claims 1 and 18 recites “an anti-dendrite layer located between the separator layer and the anode current collector layer, wherein the anti-dendrite layer discourages dendrite formation”
Using the broadest reasonable interpretation any separator/electrolyte/adhesive layer would meet this limitation. 
Claims 1 and 18 recites “…the interfacial bonding layer increases an amount of electrical connectivity between the anode current collector layer and lithium deposited on the interfacial bonding layer during charging of the anode-free solid-state battery”. The claim language does not give a clear-cut indication of the scope of the subject matter covered by the claim as well-defined boundaries of the invention are not defined as the language only recites a problem solved or result obtained, and one of ordinary skill in the art would not know from the claim terms what structures are encompassed by the claim. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.
Therefore, for the purpose of compact prosecution the interfacial bonding layer will be interpreted as any layer between the anti-dendrite layer (which can be interpreted as an electrode/electrolyte/adhesive/separator etc.) and the anode current collector. 
	Claims 1 and 18 recites “… a first amount of adhesion between the interfacial bonding layer and the anode current collector layer is greater than a second amount of adhesion between the anti-dendrite layer and the interfacial bonding layer”. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims. In light of the disclosure, as long as the anode layer forms/bonds/builds with the interfacial bonding layer, and doesn’t form underneath the interfacial bonding layer it will read on this limitation. 
Claim Objection 
Claim 18 is objected to because of the minor informality: “… a first amount of adhesion between the interfacial bonding layer the anode current collector layer is greater than a second amount of adhesion...” should be corrected to “… a first amount of adhesion between the interfacial bonding layer and the anode current collector layer is greater than a second amount of adhesion...”.  Appropriate correction is required. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claim 2 recites “…a presence of the interfacial bonding layer decreases an impedance of the anode-free solid-state battery”. This is ambiguous functional language as there is not a clear-cut indication of the scope of the subject matter covered by the claim, the boundaries are not well-defined as the claim language only states a problem solved or result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.
Functional language must be evaluated and considered for what it fairly conveys to a person of ordinary skill in the art (see MPEP 2173.05(g)).  As noted in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim (pg. 7165, 2nd column last paragraph- 3rd column, first paragraph).
            Thus, the claim language of, “…a presence of the interfacial bonding layer decreases an impedance of the anode-free solid-state battery” does not give a clear cut indication of the scope of the subject matter covered by the claim as well-defined boundaries of the invention are not defined as the language only recites a problem solved or result obtained, and one of ordinary skill in the art would not know from the claim terms what structures are encompassed by the claim.  Furthermore, the definition of this term within the specification is purely functional (i.e. P69), wherein the layer is only defined by what it does rather than what it is and it appears that any ‘interfacial bonding layer’ would comprise this functional ability. For example, in such as system, a person of ordinary skill in the art would not know what additional components, if any, are necessary; and/or what kind of compounds are necessary among the components to obtain the result claimed. In light of this claim 2 fails to further limit independent claim 1. 
Appropriate correction is required.  
For compact prosecution purposes, the above portion will be examined such that if the clearly set forth and positively recited structure in the claim is met, specifically, an interfacial bonding layer between an anti-dendrite layer and the anode current collector, then the prior art interfacial bonding layer will be considered to intrinsically meet the functional feature claimed. The above is founded on MPEP 2173.06: Thus, when the examiner determines that a claim term or phrase renders the claim indefinite, the examiner should make a rejection based on indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as well as a rejection(s) in view of the prior art under 35 U.S.C. 102 or 103 that renders the prior art applicable based on the examiner’s interpretation of the claim. See In re Packard, 751 F.3d 1307, 1312 (Fed. Cir. 2014) (stating that the prima facie case is appropriately used for making an indefiniteness rejection). When making a rejection over prior art in these circumstances, it is important that the examiner state on the record how the claim term or phrase is being interpreted with respect to the prior art applied in the rejection. By rejecting each claim on all reasonable grounds available, the examiner can avoid piecemeal examination. See MPEP § 707.07(g) (“Piecemeal examination should be avoided as much as possible. The examiner ordinarily should reject each claim on all valid grounds available . . ..”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0203757) in view of Zhang, Sheng S., Xiulin Fan, and Chunsheng Wang. "A tin-plated copper substrate for efficient cycling of lithium metal in an anode-free rechargeable lithium battery." Electrochimica Acta 258 (2017): 1201-1207.
Regarding claim 1, Park teaches an anti-dendrite anode-free solid-state battery (P23-30) comprising: a cathode layer 40; an anode current collector layer 51; a lithium gel separator layer 60 between the cathode layer 40 and the anode current collector layer 51 (P47. 103), and an anti-dendrite layer, or protective layer 55 located between the lithium gel separator layer 60 and the anode current collector 51 (P91), wherein the anti-dendrite layer discourages dendrite formation (P99; Fig. 4-5). 
Park is silent in teaching an interfacial bonding layer located between the anti-dendrite layer and the anode current collector layer, wherein: the interfacial bonding layer increases an amount of electrical connectivity between the anode current collector layer and lithium deposited on the interfacial bonding layer during charging of the anode-free solid-state battery; and a first amount of adhesion between the interfacial bonding layer and the anode current collector layer is greater than a second amount of adhesion between the anti-dendrite layer and the interfacial bonding layer; however, Zhang, in a similar field of endeavor related to solid state batteries, teaches lithium plating of an anode current collector. 
Zhang teaches including an interfacial bonding layer located on an anode current collector to improve lithium plating on the anode current collector (abstract) and increase an amount of electrical connectivity between the anode current collector layer and lithium deposited on the interfacial bonding layer, or thin tin layer during charging of the anode-free solid-state battery (pg. 1202-1206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the thin tin layer taught by Zhang on the anode current collector of Park to improve the adhesion of the lithium plating. Furthermore, the interfacial bonding layer would inherently have a first amount of adhesion between the interfacial bonding layer and the anode current collector layer greater than a second amount of adhesion between the anti-dendrite layer and the interfacial bonding layer because the lithium would plate on the interfacial layer to form the alloy instead of directly on the current collector. The instant disclosure teaches when a first amount of adhesion between the interfacial bonding layer and the anode current collector layer is greater than a second amount of adhesion between the anti-dendrite layer and the interfacial bonding layer the lithium plates in this position (67. 70).
Regarding claim 2, modified Park in view of Zhang teaches an interfacial bonding layer. As noted in the rejection under 35 U.S.C. 112 (b)/second paragraph, for the purpose of compact prosecution purposes the feature of “…a presence of the interfacial bonding layer decreases an impedance of the anode-free solid-state battery” is interpreted as a layer in between an anti-dendrite layer (provided with its own interpretation) and the anode current collector. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Therefore, the interfacial bonding layer of modified Park in view of Shang decreases an impedance of the anode-free solid-state battery. 
Regarding claim 4, modified Park teaches the anti-dendrite layer or protective layer comprises a lithium ion conductive polymer such as polyvinylidene fluoride (PVDF) (P89-90. 99).
Regarding claim 5, modified Park teaches the lithium gel separator layer comprises a scaffolding material or a porous membrane (P105); a salt (P32. 38); a solvent (P43); and at least one additive (P32). 
Regarding claim 6, modified Park teaches the salt and additive dissolved into the solvent (P37-39. 168-172. 179) and the electrolyte is filled into the open spaces within the non-reactive scaffold, or the electrolyte is injected into the assembly and therefore fills the pores/open spaces of the scaffold which can be performed at any step in the process (P119. 124. 179);
Modified Park teaches converting the electrolyte into a gel (P47. 141). Modified Park fails to teach the exact steps of claim 6, such as wherein the electrolyte, after being dispersed throughout the scaffold material is converted to a gel. However, it is noted that claim 6 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product. As such, the separator of modified Park appears to meet the structure set forth.   Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the separator of modified Park.  Regarding product-by-process limitation, see MPEP § 2113.
	Regarding claim 7, modified Park teaches the anti-dendrite layer, or protective layer is between 0.01 micrometers to 50 micrometers (P101). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I. The examiner takes note of the fact that the prior art range of 0.01 µm to 50 µm completely encompasses the claimed range of 0.05 µm to 10 µm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
	Modified Park in view of Zhang teaches an example of an interfacial bonding layer of 0.1 µm (pg. 1202) and that the thickness of the interfacial bonding layer is a result effective variable and must be a uniform thickness to provide enough to serve as a primer layer for lithium plating and lithium storage (pg. 1202-1203). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I The examiner takes note of the fact that the prior art range of 0.1 µm falls within the claimed range of 0.05 µm to 5 µm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0203757) in view of Zhang, Sheng S., Xiulin Fan, and Chunsheng Wang. "A tin-plated copper substrate for efficient cycling of lithium metal in an anode-free rechargeable lithium battery." Electrochimica Acta 258 (2017): 1201-1207 and Amatucci et al. (US20180309093). 
Regarding claim 1, Park teaches a pouch-style anti-dendrite anode-free solid-state battery (P23-30. 125) comprising: a cathode layer 40; an anode current collector layer 51; a lithium gel separator layer 60 between the cathode layer 40 and the anode current collector layer 51 (P47. 103), and an anti-dendrite layer, or protective layer 55 located between the lithium gel separator layer 60 and the anode current collector 51 (P91), wherein the anti-dendrite layer discourages dendrite formation (P99; Fig. 4-5). 
Park is silent in teaching an interfacial bonding layer located between the anti-dendrite layer and the anode current collector layer, wherein: the interfacial bonding layer increases an amount of electrical connectivity between the anode current collector layer and lithium deposited on the interfacial bonding layer during charging of the anode-free solid-state battery; and a first amount of adhesion between the interfacial bonding layer and the anode current collector layer is greater than a second amount of adhesion between the anti-dendrite layer and the interfacial bonding layer; however, Zhang, in a similar field of endeavor related to solid state batteries, teaches lithium plating of an anode current collector. 
Zhang teaches including an interfacial bonding layer located on an anode current collector to improve lithium plating on the anode current collector (abstract) and increase an amount of electrical connectivity between the anode current collector layer and lithium deposited on the interfacial bonding layer, or thin tin layer during charging of the anode-free solid-state battery (pg. 1202-1206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the thin tin layer taught by Zhang on the anode current collector of Park to improve the adhesion of the lithium plating. Furthermore, the interfacial bonding layer would inherently have a first amount of adhesion between the interfacial bonding layer and the anode current collector layer greater than a second amount of adhesion between the anti-dendrite layer and the interfacial bonding layer because the lithium would plate on the interfacial layer to form the alloy instead of directly on the current collector. The instant disclosure teaches when a first amount of adhesion between the interfacial bonding layer and the anode current collector layer is greater than a second amount of adhesion between the anti-dendrite layer and the interfacial bonding layer the lithium plates in this position (67. 70).
Modified Park in view of Zhang teaches the cathode layer, anode current collector layer, the separator layer, anti-dendrite layer, and interfacial bonding layer are contained in a pouch type battery (P125) and that any well-known structure can be included.
Modified Park is silent in teaching the pouch is flexible; however, Amatucci, in a similar field of endeavor related to solid-state batteries (P5. 29. 33-34) teaches that pouches for these batteries are typically flexible multilayer materials sealed to enclose the cell within (P9-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the pouch of modified Park be flexible, as taught by Amatucci, because it is a well-known construction for pouches of batteries and allows a thin contained battery.
Regarding claim 19, modified Park teaches a liquid electrolyte that becomes a gel when exposed to heat (P131-143). 
It is noted that claim 19 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product. As such, the electrolyte of modified Park appears to meet the structure set forth.   Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the separator of modified Park.  Regarding product-by-process limitation, see MPEP § 2113.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0203757) in view of Nakano (JP 2003203677 A). 
Regarding claim 1, Park teaches an anti-dendrite anode-free solid-state battery (P23-30) comprising: a cathode layer 40; an anode current collector layer 51; a separator layer 30/60 between the cathode layer 40 and the anode current collector layer 51 (P47. 103-107), an anti-dendrite layer, or electrolyte layer located between the separator layer and the anode current collector, or within the porous separator falling between the separator and anode current collector wherein the anti-dendrite layer discourages dendrite formation (P30-47); and 
	an interfacial bonding layer, or protective layer 55 located between the anti-dendrite layer and the anode current collector, wherein the interfacial bonding layer increases an amount of electrical connectivity between the anode current collector and lithium deposited on the interfacial bonding layer (P99-101). 
Park is silent in teaching a first amount of adhesion between the interfacial bonding layer, or protective layer and the anode current collector layer is greater than a second amount of adhesion between the anti-dendrite layer, or electrolyte and the interfacial bonding layer, or protective layer; however, Nakano, in a similar field of endeavor related to batteries with non-aqueous electrolytes, teaches that an adhesive strength between an activator layer and a current collector should be stronger than the adhesive strength between an activator layer and a separator to avoid peeling and cracking that will deteriorate the discharge and cycling characteristics of the battery (P3-8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the adhesion between the interfacial bonding layer, or protective layer and the anode current collector layer be greater than a second amount of adhesion between the anti-dendrite layer, or electrolyte and the interfacial bonding layer, or protective layer of Park to prevent deterioration of the battery characteristics as taught by Nakano. One of ordinary skill in the art would want to prevent cracking and peeling between conductive layer of a battery and would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable, or improving adhesion between an activator layer and current collector would be similar to improving adhesion between an anti-dendrite layer and current collector, in preventing peeling. 
	The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nakano, as applied to at least claim 1 above, and further in view of Zhamu et al. (US 2016/0344010). 
Regarding claim 3, modified Park teaches the protective layer can be any material capable of transferring lithium ions while protecting from dendrites (P89). 
Modified Park is silent in teaching the interfacial bonding layer, or protective layer comprises acetylene black; however, Zhamu in a similar field of endeavor related to batteries, teaches protective, or dendrite penetration-resistant layer (P14). 
Zhamu teaches including the interfacial bonding layer, or dendrite resistant layer that is lithium ion conductive (P45) may comprise a carbon matrix that is reinforced or strengthened by acetylene black that successfully prevents dendrite formation (P66). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the dendrite resistant layer of Zhamu as the interfacial bonding layer of modified Park, thus having an interfacial bonding layer comprising acetylene black, to transport lithium ions in the battery while preventing dendrite formation. 
Furthermore, one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and one of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0203757) in view of Nakano (JP 2003203677 A) and Amatucci et al. (US20180309093).
Regarding claim 1, Park teaches a pouch-style anti-dendrite anode-free solid-state battery (P23-30. 125) comprising: a cathode layer 40; an anode current collector layer 51; a separator layer 30/60 between the cathode layer 40 and the anode current collector layer 51 (P47. 103-107), an anti-dendrite layer, or electrolyte layer located between the separator layer and the anode current collector, or within the porous separator falling between the separator and anode current collector wherein the anti-dendrite layer discourages dendrite formation (P30-47); and 
	an interfacial bonding layer, or protective layer 55 located between the anti-dendrite layer and the anode current collector, wherein the interfacial bonding layer increases an amount of electrical connectivity between the anode current collector and lithium deposited on the interfacial bonding layer (P99-101). 
Park is silent in teaching a first amount of adhesion between the interfacial bonding layer, or protective layer and the anode current collector layer is greater than a second amount of adhesion between the anti-dendrite layer, or electrolyte and the interfacial bonding layer, or protective layer; however, Nakano, in a similar field of endeavor related to batteries with non-aqueous electrolytes, teaches that an adhesive strength between an activator layer and a current collector should be stronger than the adhesive strength between an activator layer and a separator to avoid peeling and cracking that will deteriorate the discharge and cycling characteristics of the battery (P3-8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the adhesion between the interfacial bonding layer, or protective layer and the anode current collector layer be greater than a second amount of adhesion between the anti-dendrite layer, or electrolyte and the interfacial bonding layer, or protective layer of Park to prevent deterioration of the battery characteristics as taught by Nakano. One of ordinary skill in the art would want to prevent cracking and peeling between conductive layer of a battery and would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable, or improving adhesion between an activator layer and current collector would be similar to improving adhesion between an anti-dendrite layer and current collector, in preventing peeling. 
	The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Modified Park is silent in teaching the pouch is flexible; however, Amatucci, in a similar field of endeavor related to solid-state batteries (P5. 29. 33-34) teaches that pouches for these batteries are typically flexible multilayer materials sealed to enclose the cell within (P9-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the pouch of modified Park be flexible, as taught by Amatucci, because it is a well-known construction for pouches of batteries and allows a thin contained battery.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nakano and Amatucci, as applied to at least claim 18 above, and further in view of Zhamu et al. (US 2016/0344010). 
Regarding claim 20, modified Park teaches the protective layer can be any material capable of transferring lithium ions while protecting from dendrites (P89). 
Modified Park is silent in teaching the interfacial bonding layer, or protective layer comprises acetylene black; however, Zhamu in a similar field of endeavor related to batteries, teaches protective, or dendrite penetration-resistant layer (P14). 
Zhamu teaches including the interfacial bonding layer, or dendrite resistant layer that is lithium ion conductive (P45) may comprise a carbon matrix that is reinforced or strengthened by acetylene black that successfully prevents dendrite formation (P66). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the dendrite resistant layer of Zhamu as the interfacial bonding layer of modified Park, thus having an interfacial bonding layer comprising acetylene black, to transport lithium ions in the battery while preventing dendrite formation. 
Furthermore, one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and one of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729